DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1, 2, 8, 10, 12, 13, 15, 17, 21, 26, 28, 29, 31, 32, 37, 40, 41, 43, 47 and 52 are pending. 
This application claims priority to provisional application 62/960,498 filed 1/13/2020 and provisional application 63/110,251 filed 11/5/2020.

Claim Objections
Claims 2 is objected to because of the following informalities: there is what appears an inadvertent “or” in line 5 which breaks up the list of potential cells. .  Appropriate correction is required.


Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8, 10, 12, 13, 15, 17, 21, 26, 28, 29, 31, 32, 37, 40, 41, 43, 47 and 52  are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for treating a subject with phenylketonuria (PKU) due to a PAH gene mutation, the method comprising administering to the liver of a subject an rAAV at a dose of 2e13 vg/kg to 2e14 kg/vg wherein the AAV encodes PAH comprising the nucleotide sequence of SEQ ID NO:1 under control of a promoter wherein the PAH is expressed to treat the PKU, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to treatment methods relying on gene therapy.
2) Scope of the invention.  The scope of the invention is extremely broad in that the method treats any disease or disorder associated with any gene mutation in PAH using any AAV serotype so long as it comprises a capsid protein and a transfer gene. The nature of the PAH gene is limited to SEQ ID NO:1. The sequence is a codon optimized sequence that appears to be free of the art.  
3) Number of working examples and guidance.  Example 1 details design of the claimed AAV. This construct was used in a mouse model of PKU in example 2 to determine the dose effective to reduce Phe serum levels.  The remainder of the examples simply sets forth a potential Phase1/2 clinical trial (page 22-27). 
[0221] pHMI-hPAH-TC-025 vector packaged in AAVHSC15 capsid will be administered intravenously over approximately 2-4 hours in the clinical research unit setting. The 3 cohorts of dose levels of pHMI-hPAH-TC-025 vector packaged in AAVHSC15 capsid to be investigated in the study are: (1) 2e13 vg/kg; (2) 6e13 vg/kg; (3) 8e13 vg/kg; and (4) 1e14 vg/kg. Upper limit of dosage will be 2e14 vg/kg. FIG. 4 is a study design schematic showing dose cohorts 1 to 3.
[0222] One day prior to administration of pHMI-hPAH-TC-025 vector packaged in AAVHSC15 capsid, subjects will be started on prophylactic oral prednisolone therapy which will be administered for 20 weeks as follows: [0223] Prednisolone 60 mg/day×2 weeks [0224] Prednisolone 40 mg/day×6 weeks [0225] Prednisolone 30 mg/day×3 weeks [0226] Prednisolone 20 mg/day×3 weeks [0227] Prednisolone 10 mg/day×5 weeks [0228] Prednisolone 5 mg/day×1 week (the investigator has the discretion to continue the 5 mg/day dose for a total of 2 weeks (i.e., 1 additional week) based on clinical judgment)
[0229] If a subject experiences elevated AST and/or ALT >2×ULN during the prophylactic prednisolone regimen, the steroid will be re-escalated or re-started at 60 mg/day, and then tapered again, according to the above schedule.
4) State of the art. PAH is phenylalanine hydroxylase an enzyme that converts l-Phe into tyrosine. Mutations in the PAH gene can lead to deficiency in the catalytic conversion. The liver is unaffected, but consequences are neurotoxicity and impaired post-natal development. The predominant means of treating this disorder is by eating a low L-Phe diet. Enzyme replacement therapy was recently approved. This method uses phenylalanine ammonia lyase plant enzyme also known as Palynziq (Levy et al). 
Somatic gene therapies for expression of normal PAH in liver or muscle are being extensively investigated, but these options remain at the experimental stage [17]. Enzyme replacement therapy (ERT), which has been effective for several of the lysosomal storage disorders [18], is not yet possible for PKU because of the instability of PAH as well as its other related complexities [19, 20]. However, enzyme substitution therapy (EST) with phenylalanine ammonia lyase (PAL), an enzyme that degrades Phe via a different pathway than PAH, holds promise as a non-dietary way to control the Phe level in PKU.

Gene therapy to replace PAH was found to be unpredictable. 

Attempts at liver-directed gene therapy using early rAAV vectors were likely impaired by the problem of poor transduction frequency and consequently incomplete correction of HPA. Administration of a PAH-expressing rAAV2 serotype 244orserotype 545yielded correction of blood L-Phe in male mice but only after administration of very high doses (1012–1014vector genome [vg]/mouse).Female mice responded only at extremely high vector doses (1014vg/mouse) and the duration of efficacy was longer in male mice than in female mice. 
Efforts to move from animal models to clinical trials using AAV were halted for PAH gene therapy (Biomarin). 
5) Unpredictability of the art. First, the claim refers to a broad genus of diseases wherein the specification describes but one, PKU. Secondly, the vector uses any AAV wherein the encoding sequence must be expressed but the vector lacks a promoter. 
The main issue with the claims is the lack of predictability to perform the method of treating PKU given the obstacles in the art. First, the art has demonstrated that administration methods profoundly affect the efficacy of gene therapy. Intravenous administration is most desired but this method does not work due to viral clearance, toxicity of non-target tissues, immune responses, organ barriers and inefficient delivery to the target site. For example, Grish-Chan teaches (page 1276), 
As already mentioned, the liver is not affected by high L-Phe levels and at the same time it is the exclusive site for PAH for regulated degradation of L-Phe to physiological levels. This makes the liver the ideal target organ for a gene therapy approach. What are the physiologic requirements for successful liver-directed gene therapy for PKU? The vector of course will need to express in the liver sufficient PAH protein to fully metabolize the daily load of L-Phe from dietary and endogenous sources.

Aside form delivery issues, the methods also rely on proper serotype. 
Pseudotyping of rAAV2 genomes with capsid proteins from alternative rAAV serotypes alters tissue tropism and enhances therapeutic gene ex-pression.47The discovery and implementation ofrAAV2 serotype 8 vectors were a major break-through for AAV-mediated liver-directed gene therapy as the AAV8 capsid shows the greatest affinity for and yields the best transduction frequency in rodent liver of any available AAV serotype.

Translating intravenous viral loads in higher animals has shown lack of predictability (see e.g. page 466 and page 468, Mendell)
6) Amount of Experimentation Required.
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. The invention recites use of a broad group of sequence.  Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the structural/ functional characteristics of antagonists, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.”  
Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed sequences could be identified given the lack of details necessary to identify those meeting the necessary functions. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).
Hence, it is the art acknowledged lack of correlation in combination with the complexity of this art and the scope of the steps that makes the invention as claimed unpredictable	.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 8, 10, 12, 13, 15, 17, 21, 26, 28, 29, 31, 32, 37, 40, 41, 43, 47 and 52 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7, 24, 55, 56, 60, 63, 70, 134, 135 and 154 of copending Application No. 16/265,684 and claims 155-157, 159-160, 165-167, 170-178 of copending application 17/073,862 and claims 29-43 and 45-49 of copending application 16/798,890 and claim 27 of copending application 16/824,008 and claims 84, 91 and 108 of co-owned application 17/453,792  and claims 69, 80,85 and 87 of co-owned application 17/453,685.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1, 2, 4, 7, 24, 55, 56, 60, 63, 70, 134, 135 and 154 of copending Application No. 16/265,684 and claims 155-157, 159-160, 165-167, 170-178 of copending application 17/073,862 and claims 29-43 and 45-49 of copending application 16/798,890 and claim 27 of copending application 16/824,008. That is, the cited claims of copending Application No. 16/265,684 and copending application 17/073,862 and copending application 16/798,890 and copending application 16/824,008 and claims 84, 91 and 108 of co-owned application 17/453,792  and claims 69, 80,85 and 87 of co-owned application 17/453,685 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, copending Application No. 16/265,684 and copending application 17/073,862 and copending application 16/798,890 and copending application 16/824,008 and co-owned application 17/453,792 and co-owned application 17/453,685 are drawn to methods and AAV corresponding to those recited in the instant claims. SEQ ID NO:1 corresponds to SEQ ID NO:25 and 35 recited in copending Application No. 16/265,684, claim 166 of copending 17/073,862, claims 47, 86, 87 and 89 recited in copending application 16/798,890, claim 25 of copending application 16/824,008 and claims 28, 32 and 33 of co-owned application 17/453,792 and co-owned application 17/453,685. Because none of these applications have restriction requirements present, there is no prohibition against double patenting. The courts have determined “[t]here is nothing that prevents us from looking to the specification [of the ’165 patent] to determine the proper scope of the claims.” Wherein the relevant claims of the two applications are not patentably distinct, when the claims at issue merely recited methods of administering therapeutically-effective amounts of the compositions claimed or means of making and no safe harbor exists.
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 16/265,684 and copending application 17/073,862 and copending application 16/798,890 and copending application 16/824,008 and co-owned application 17/453,792 and co-owned application 17/453,685, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/265,684 and copending application 17/073,862 and copending application 16/798,890 and copending application 16/824,008 and co-owned application 17/453,792 and co-owned application 17/453,685, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
SEQ ID NO:s 1, 7 and 10 appear to be free of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633